8/9/2018 Solomita Law, PLLC Mai| - U.S. Bankruptcy Court, Middle District of F|orida - Undeliverable Notice, |n re: Kristen A Zirk|e, Case Number: 1...
Case 6:18-bl<-O4647-CC.] Doc 8 Filed 08/09/18 Page 1 of 1

G |M l l Alec Solomita <asolomita@so|omitalaw.com>

L i…l

 

 

 

U.S. Bankruptcy Court, Middle District of F|orida - Undeliverab|e Notice, |n re:
Kristen A Zirk|e, Case Number: 18-04647, CCJ, Ref: [p-123970003]

1 message

USBankruptcyCourts@noticingcenter. com <USBankruptcyCourts@noticingcenter com> Fri, Aug 3, 2018 at 1:06 PM
To: asolomita@solomita|aw. com

 

Notice of Undeliverable Mail to Debtor/Debtor's Attorney
August 4, 2018
From: United States Bankruptcy Court, Middle District of F|orida

Re: U.S. Courts, Bankruptcy Noticing Center - Undeliverable Notice
ln re: Kristen A Zirk|e, Case Number 18-04647, CCJ

TO THE DEBTOR/DEBTOR'S ATTORNEY:

The attachment could not be mailed to the notice recipient(s) listed below because the United States Postal Service
(USPS) has determined that those addresses in the case mailing list are undeliverable.

Please be advised that dischargeability of a debt may be affected if a creditor fails to receive certain notices. You should
determine whether an address should be updated.

NOTE: No further notices will be mailed to the notice recipient(s) listed below, if the USPS continues to designate
the address as undeliverab|e, until the address is updated in accordance with local court policy, which may allow
for use of this form, a separate notice of change of address, and/or an amended schedule. THlS FORM CANNOT
BE USED TO ADD A NEW CRED|TOR NOT PREV|OUSLY LlSTED ON YOUR SCHEDULES.

lf this form is used by your court in place of Hling a separate notice of change of address and/or an amended schedu|e: 1)
determine the updated address and send the attachment to each recipient below; 2) type or print leginy each updated
address below; 3) sign and date the form; and 4)| f le this form electronically via CM/ECF (for all registered users) or mail
the form to:

United States Bankruptcy Court
George C. Young Federal Courthouse
400 West Washington Street
Suite 5100
Or|ando, FL 32801

Undeliverable Address:

Neurocognitive Consultants

2180 W State Rd 434, #1106

FL 32770

Reason Undeliverable: lNCOMPLETE ADDRESS
THE UPDATED ADDRESS lS:

/V€wo(Wil/))rvc fV/va/jw§ fwle ;,./ LQWIG llla/ LD¢ 226 //77
fomm/ l”/L 3”1'?)74 l

,Mh M '/v4//Q

Signature of Debtor or Debtor' s Attorney Date]

https://mail.google.com/mail/u/O/?ui=2&ik=e5e85af6ba&jsver=chAGngNdM.en.&cb|=gmai|_fe_180731.14_p3&view=pt&search=inbox&th=16500c0f... 1/2

